DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The original specification does not describe ‘top’ and ‘bottom’ ends of the tool. Correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (and other independent claims) The recitation of ‘top of tool’ is unclear. There is no support for this in the specification and the ‘top’ depends on orientation and perspective so the term ‘top’ is ambiguous. Correction is required.
How are both inlet and outlet directed away from ‘top?’ Doesn’t the inlet flow water toward the ‘top end’ and the outlet flows it away? How is inlet ‘between the outlet and top? Along what direction is ‘between?’ The recitation of the ‘first direction’ is unclear. What direction is this with respect to? Axial direction?
Do the housings couple together to make a single compartment? How does the water ‘between’ the front and rear housings? How is turbine between the rear and front housings? Is it in the space formed by front and rear housings? The phrase between in this sense makes it seem that the water flows from the front to rear (between the front and rear.) What is structural relationship of valve and housing? Is in connected to housing? Or just ‘at inlet?’ The abrasive member is said to connected to turbine shaft but is it connected to the part of shaft outside the housing?  How is the water drawn into the housing space? 
Claim 3,10, how can outlet be ‘in handle?’ Is it at an end of handle?
The rest of the claims have similar problems and need correction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20, as best understood with new matter, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bowler-4193228.
Bowler discloses, as best understood, claim 1. (Currently Amended) A hand-held cleaning tool comprising: a front housing 22 and a rear housing 20 coupled to each other at pilot holes via 24; an outlet 102/104 at one end of the tool, and a top (top right side of Fig 2-opposite side of where 10 is pointing) of the tool at an opposed end of the tool, wherein the outlet 102/104 is directed in a first direction away from the top along 102; an inlet 96/120 disposed between the outlet 102/104 and the top (top right side of Fig 2, the inlet 96/120 comes into the turbine area between the outlet 102/104 and top of tool, as broadly recited), the inlet 96/120 directed in the first direction away (both 120 and 102 section of outlet parallel and same direction)  from the top, a [[diverter]] valve 94 located at the inlet 96/120, the [[diverter]] valve 94 moveable between an on position and an off position, wherein the on position directs water flowing into the inlet from the inlet, between the front and rear housings 20/22, up to the top (see Fig 2) in a second direction opposite the first direction (120 flows into turbine and 102 flows out of turbine along same direction and parallel), and then down to the outlet in the first direction; a turbine 36 located at the top between the front and rear housings, the turbine 36 having a turbine shaft 30 that extends outside the tool; and an abrasive member 64 is connected to the turbine shaft 30/54 and is configured to rotate in response to rotation of the shaft and the turbine when water flows from the inlet to the outlet.  
 
2. (Original) The tool of claim 1, further comprising a handle 98/108 which spaces the outlet 102/104 apart from the inlet 120 along the first direction (handle is spaced away from turbine along first direction, separating inlet and outlet.  
3. (Original) The tool of claim 2, wherein the outlet section 104 is located in the handle.  
4. (Original) The tool of claim 3, wherein the handle 98 spaces the outlet 104 apart from the turbine 36 further in the first direction than the inlet is spaced apart from the turbine (see Fig 2).  
5. (Currently Amended) The tool of claim 1, wherein the inlet and the outlet are both opposite the top (as broadly recited both the inlet and outlet are away from the ‘top’ (right top section in Fig 2).  
6. (Original) The tool of claim 1, wherein the first and second directions are substantially parallel to each other (Fig 2).  
7. (Original) The tool of claim 1, wherein the abrasive member 36 is rigidly connected to the turbine shaft 30 via 54.  
Bowler discloses the rest of the claims which are all similar in scope as claims 1-7, using the same rejection as above using same numerals. Claim 8. (Currently Amended) A hand-held cleaning tool comprising: a front housing and a rear housing coupled to each other at pilot holes; an outlet at one end of the tool, and a top of the tool at an opposed end of the tool, wherein the outlet is directed in a first direction away from the top; an inlet disposed between the outlet and the top, the inlet directed in the first direction away from the top, a [[diverter]] valve located at the inlet, the [[diverter]] valve moveable between an on position and an off position, wherein the on position directs water flowing into the inlet from the inlet, between the front and rear housings, up to the top in a second direction opposite the first direction, down to the outlet in the first direction, and then out the outlet in the first direction; a turbine located at the top between the front and rear housings, the turbine having a turbine shaft that extends outside the tool; and an abrasive member is connected to the turbine shaft and is configured to rotate in response to rotation of the shaft and the turbine when water flows from the inlet to the outlet.  
9. (Original) The tool of claim 8, further comprising a handle which spaces the outlet apart from the inlet along the first direction.  
10. (Original) The tool of claim 9, wherein the outlet is located in the handle.  
11. (Original) The tool of claim 10, wherein the handle spaces the outlet apart from the turbine further in the first direction than the inlet is spaced apart from the turbine.  
12. (Currently Amended) The tool of claim 8, wherein the inlet and the outlet are both opposite the top.  
13. (Original) The tool of claim 8, wherein the first and second directions are substantially parallel to each other.
14. (Original) The tool of claim 8, wherein the abrasive member is rigidly connected to the turbine shaft.  
15. (Currently Amended) A hand-held cleaning tool comprising: a front housing and a rear housing coupled to each otherthe turbine when water flows from the inlet to the outlet.  
16. (Original) The tool of claim 15, wherein the outlet is located in the handle.  
17. (Original) The tool of claim 16, wherein the handle spaces the outlet apart from the turbine further in the first direction than the inlet is spaced apart from the turbine.  
18. (Original) The tool of claim 15, wherein the inlet and outlet are both opposite the top.  
19. (Original) The tool of claim 15, wherein the first and second directions are substantially parallel to each other.
20. (Original) The tool of claim 15. wherein the abrasive member is rigidly connected to the turbine shaft.   

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar pool cleaning devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
June 11, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723